 


109 HR 4595 IH: To clarify that buildings administered by the Architect of the Capitol are covered by certain Federal building energy management requirements and energy efficiency standards.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4595 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Gordon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To clarify that buildings administered by the Architect of the Capitol are covered by certain Federal building energy management requirements and energy efficiency standards. 
 
 
1.Energy management requirementsSection 551 of the National Energy Conservation Policy Act (42 U.S.C. 8259) is amended— 
(1)in paragraph (1), by inserting , and includes the Architect of the Capitol after United States Code; and 
(2)in paragraph (9), by inserting , except that, with respect to buildings under the jurisdiction of the Architect of the Capitol, such term means the committees of the House of Representatives and the Senate with jurisdiction over the Architect of the Capitol after Secretary of Energy.  
2.Energy efficiency standardsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended— 
(1)in paragraph (5), by inserting , and includes the Architect of the Capitol after Mortgage Corporation; and 
(2)in paragraph (10), by inserting , except that, with respect to buildings under the jurisdiction of the Architect of the Capitol, such term means the committees of the House of Representatives and the Senate with jurisdiction over the Architect of the Capitol after Urban Development.  
 
